DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 16, 2022 has been entered.  Claim(s) 14-16 has/have been canceled and no new claim(s) has/have been added.  Therefore, claim(s) 11-13 and 17-27 remain(s) pending in the application with claims 26-27 withdrawn from consideration.  

Claim Interpretation
As currently amended claim 11 recites “a heat sink, on which a plurality of types of power modules are to be mounted” and “ a control substrate having fixing portion, to which the control terminals are to be fixed”.  It is noted that phrases “to be mounted” and “to be fixed” merely suggest that the recited elements could be present at the given locations and/or on the recited elements but are not required.  Namely, as currently amended the claimed power semiconductor, under broadest reasonable interpretation, only requires presence of three elements without requiring the claimed elements to be connected.   Accordingly, in order for the claim to be considered as requiring the above noted elements and to define relationship between the listed elements, such elements/relationships should be positively recited in the claim.

Claim Objections
Claim(s) 17-19 is/are objected to because of the following informalities:  the phrase “wherein the columnar first protruding portion and the second protruding portion are each formed from a resin material” should read “wherein the columnar first protruding portion and the second protruding portion of each of the plurality of types of power modules are each formed from a resin material” as it is each of the plurality of types of power modules that include a columnar first protruding portion and a second protruding portion.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-13 and 17-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, as currently amended the claim requires that “a positional relationship defined by an intersecting angle between the columnar first protruding portion and the second protruding portion varies from one type out of the plurality of types of power modules to another type”.  However, it is not clear what angle is considered as corresponding to the claimed “intersecting angle”.   Specifically, as described in the instant application and shown, for example, in Fig. 1, the columnar first protruding portion (e.g. 12, 22 and 32, Fig. 1) and the second protruding portion (e.g. 13, 23 and 33, Fig. 1) are located at opposite sides of each of the plurality of types of power modules (e.g. 10, 20 and 30, Fig. 1) and, thus, do not intersect one another so as to form an intersecting angle.  Moreover, even assuming there is an intersecting angle between some lines related to the position of the columnar first protruding portion and the second protruding portion, it is unclear as to between which of the columnar first protruding portion and the second protruding portion the positional relationship defined by an intersecting angle is being considered.  Specifically, it is not clear between which of the plurality of columnar first protruding portion and the second protruding portion of the plurality of types of power modules the intersecting angle is being considered.  Lastly, the direction of the positional relationship defined by the intersecting angle it is not clear.  Namely, it is unclear if the positional relationship between the columnar first protruding portion and the second protruding portion is, for example, considered along the surface of the heat sink or perpendicular thereto.   Accordingly, the meet and bounds of this claim limitation are unclear.  For the purpose of the examination it will be assumed that a positional relationship between a columnar first protruding portion of any one of the plurality of types of power modules and a second protruding portion of any other type of the plurality of types of power modules varies with the intersecting angle corresponding to any angle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 17-19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki et al.  (JP 2016051878, hereinafter “Noriyuki”, previously cited) in view of Isomoto (US 2008/0007919, hereinafter “Isomoto”, previously cited) and Cai et al. (US 2018/0098421, hereinafter “Cai”, previously cited).
Regarding claim 11, Noriyuki teaches in Figs. 1A-1C, 2, 3A-3B, 4A-4B, 5A-5B and 6A-6B (Figs. 1A-1B and annotated Fig. 6A shown below) and related text a power semiconductor device, comprising: 
a plurality of power modules (e.g. 101/101A, Figs. 1A and 6A and pgs. 2 and 7 of the English translation provided by the examiner), to which control terminals (e.g. 8, Figs. 1A and 6A and pg. 7 of the English translation provided by the examiner) are mounted; 
a heat sink (e.g. 13/31, Figs. 1A and 6A, pgs. 3 and 7 of the English translation provided by the examiner), on which the plurality of types of power modules are to be mounted (e.g. Figs. 1A and 6A; and 
a control substrate (i.e. control board, pg. 7 of the English translation provided by the examiner) having fixing portions, to which the control terminals are to be fixed, formed thereon (i.e. control terminals 8 are disclosed by Noriyuki as being connected to the control board, pg. 7 of the English translation provided by the examiner), 
wherein the plurality of power modules each include a columnar first protruding portion (e.g. 17 on the side of control terminals 8, Figs. 1A and 6A and pgs. 4 and 8 of the English translation provided by the examiner) and a second protruding portion (e.g. 17 on the side of electrodes 7A, 7B, Figs. 1A and 6A and pgs. 4 and 8 of the English translation provided by the examiner), the columnar first protruding portion being provided in an end portion of a corresponding one of the plurality of types of power modules on a side thereof on which the control terminals are mounted, the second protruding portion being provided in an end portion of the one of the plurality of types of power modules on an opposite side thereof from the end portion in which the columnar first protruding portion is provided, Patent 
wherein a positional relationship defined by an intersecting angle between the columnar first protruding portion and the second protruding portion varies from one type out of the plurality of types of power modules to another (annotated Fig. 6);
wherein the heat sink has a cylindrical first recessed portion (e.g. 18 on the side of control terminals 8, Figs. 1A and 6A and pg. 5 of the English translation provided by the examiner) corresponding to the columnar first protruding portion (e.g. 17 on the side of control terminals 8, Figs. 1A and 6A), and an hole-shaped second recessed portion (e.g. 18 on the side of electrodes 7A, 7B, Figs. 1A and 6A) corresponding to the second protruding portion (e.g. 17 on the side of electrodes 7A, 7B, Figs. 1A and 6A), 
wherein the plurality of types of power modules are each mounted on the heat sink so as to be inserted the columnar first protruding portion into the cylindrical first recessed portion and the second protruding portion into the elongated-hole-shaped second recessed portion (e.g. Figs. 1A and 6A).


    PNG
    media_image1.png
    333
    605
    media_image1.png
    Greyscale

[AltContent: textbox (varying angles)][AltContent: ][AltContent: textbox ((Annotated Figure))][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    278
    378
    media_image2.png
    Greyscale


Noriyuki, however, does not explicitly teach that the plurality of power modules are a plurality of types of power modules, and as a result that the positional relationship between the columnar first protruding portion and the second protruding portion varies from one type out of the plurality of types of power modules to another type and that the hole-shaped second recessed portion is an elongated-hole-shaped recessed portion.
	To begin with, including a plurality of types of power modules in a power semiconductor device would have been obvious to one of ordinary skill in the art as evidences by Isomoto.  Specifically, Isomoto teaches that different power modules (3, Fig. 2 and ¶[0088]) may be used in a device depending on the desired overall functionality of the device (¶¶[0087]-[0088]).
Thus, since the prior art teaches all of the claimed element, using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a plurality of types of power modules disclosed by Isomoto in the power semiconductor device disclosed by Noriyuki in order to form a device with desired functionality.  It is noted that when different types of power modules (e.g. power modules with different sizes) as disclosed by Isomoto are used in the power semiconductor device disclosed by Noriyuki Attorney Docket No. a positional relationship between the columnar first protruding portion and the second protruding portion would vary from one type out of the plurality of types of power modules to another type in a similar manner to that shown in the annotated Fig. 6A.
Moreover, Cai, in a similar field of endeavor teaches using elongated-hole-shaped recesses (210b, Fig. 2 and ¶[0035]) in place of a circular hole when connecting electronic components on a substrate to a heatsink in order to maximize stress relief during heat transfer between electronic devices and heatsink (¶¶[0028] and [0035]-[0040]).
Thus, since the prior art teaches all of the claimed element, using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include an elongated-hole-shaped recess as disclosed by Cai in the power semiconductor device disclosed by the combined teaching of Noriyuki and Isomoto in order to maximize stress relief during heat transfer between electronic devices and heatsink.
Regarding claim 12 (11), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules include a first power module, and a second power module which is a power module of a different type from the type of the first power module, and wherein a first distance from the columnar first protruding portion to the second protruding portion in the first power module differs from a second distance in the second power module corresponding to the first distance (i.e. since the power modules disclosed by the combined teaching of Noriyuki, Isomoto and Cai have different sizes, the first distance would be different from the second distance).
Regarding claim 13 (11), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules include a first power module, and a third power module which is a different type from the first power module, and wherein a first direction in which the second protruding portion is formed relative to a position at which the columnar first protruding portion is formed in the first power module differs from a second direction in the third power module corresponding to the first direction (i.e. since the power modules disclosed by the combined teaching of Noriyuki, Isomoto and Cai have different sizes which can also be place in different orientations (Cai, Fig. 2), the first direction would be different from the second direction).
Regarding claim(s) 17 (11), 18 (12) and 19 (13), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the columnar first protruding portion and the second protruding portion are each formed from a resin material (Noriyuki, ¶¶[0032] and [0035] of the English translation provided by the applicant) having a softening temperature of 270°C or higher (i.e. since Noriyuki discloses the same material as claimed its softening temperature would be the same as claimed).  
Regarding claim(s) 23 (11), 24 (12) and 25 (13), the combined teaching of Noriyuki, Isomoto and Cai discloses wherein the plurality of types of power modules are each fixed to the heat sink by a fixing layer (e.g. 12, Fig. 1C and ¶[0021] of the English translation provided by the applicant) formed from a solder material having a bulk form (Noriyuki, ¶¶[0021]-[0022] of the English translation provided by the applicant).

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noriyuki, Isomoto and Cai as applied to claim(s) 11, 12 and 13 above, and further in view of Keita et al. (JP 2014-236191, hereinafter “Keita”, previously cited).
Regarding claims 20 (11), 21 (12) and 22 (13), the combined teaching of Noriyuki, Isomoto and Cai was discussed above in the rejections of claims 11, 12 and 13.  Noriyuki, Isomoto and Cai, however, do not explicitly teach that the control substrate includes a guide member configured to guide the control terminals to the fixing portions. 
Keita, in a similar field of endeavor, teaches in Figs. 3(a)-3(b) and related text, a guiding member (440, Figs. 3(a)-3(b), ¶¶[0020]-[0021] of the English translation provided by the applicant and pg. 3 of the English translation provided by the examiner) configured to guide electrode terminal (i.e. control terminal, 12, Fig. 3(b), pg. 3) of a semiconductor module (10, Fig. 3(a) and pg. 1 of the English translation provided by the examiner) into the fixing portions (i.e. through hole 20x, Fig. 3(b) and pg. 3) of a substrate (20, Fig. 3(a) and pg. 1 of the English translation provided by the examiner) in order to facilitate the insertion of the electrode terminal into the through hole.
Thus, since the prior art teaches all of the claimed element, using such element would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the guide member disclosed by Keita configured to guide the control terminals to the fixing portions of the control substrate in order to facilitate the insertion of the electrode terminal into the through hole when connecting the control substrate to the semiconductor module. 

Response to Arguments
Applicant's arguments submitted on March 16, 2022 have been considered, but are not found persuasive.  Specifically, the applicant argues on page 12 of the filed response that Noriyuki fails to teach the recited positional relationship defined by an intersecting angle between the columnar first protruding portion and the second protruding portion that varies from one type out of the plurality of types of power modules to another type.  The examiner respectfully disagrees.  
As discussed above in the rejections of claim 11, Noriyuki teaches varying positional relationship between the columnar first protruding portion of at least a first power module from a plurality of types of power modules and a second protruding portion of at least a second power module from a plurality of types of power modules as shown in the annotated Fig. 6A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action based on a different interpretation of the previously used references.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/31/2022